EXHIBIT 12.1 Kite Realty Group Calculation of Ratio of Earnings to Combined Fixed Charges and Preferred Dividends Nine Months ended Years ended December 31 September 30, 2011 Earnings: Net income (loss) from continuing operations $ $ ) $ Add: Income taxes expense (benefit) ) Fixed charges, net of capitalized interest Distributions and income from majority-owned unconsolidated entity — — Less: (Loss) income from unconsolidated entities ) Earnings before fixed charges and preferred dividends $ $ Fixed charges: Interest expense $ Capitalized interest Interest within rental expense Fixed charges of unconsolidated entities — — Total fixed charges $ Preferred dividends — Total fixed charges and preferred dividends $ Ratio of earnings to fixed charges and preferred dividends The ratio is less than 1.0; the amount of coverage deficiency for the nine months ended September 30, 2011 was $10.9 million.The calculation of earnings includes $27.9 million of non-cash depreciation expense. The ratio is less than 1.0; the amount of coverage deficiency for the year ended December 31, 2010 was $18.1 million.The calculation of earnings includes $40.7 million of non-cash depreciation expense. The ratio is less than 1.0; the amount of coverage deficiency for the year ended December 31, 2009 was $3.8 million.The calculation of earnings includes $32.1 million of non-cash depreciation expense.
